DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US Patent Application Publication 20190363491 A1).
As per claim 1, Suzuki teaches a connector 1, comprising: a fixed housing 4; a movable housing 5 in the fixed housing 4, the movable housing 5 being configured to be displaceable relative to the fixed housing 4 and mate with a counterpart connector (see paragraph [0066]); and a plurality of terminals 6 held by the fixed housing 4 and the movable housing 5, the plurality of terminals 6 being configured to contact terminals of the counterpart connector (see paragraph [0066]), wherein each of the plurality of terminals 6 includes: a first fixed portion 6b buried by integral molding in the fixed housing 4; a second fixed portion (along 6g2) buried by the integral molding in the movable housing 5; an elastic portion (along 6e, 6c) between the first fixed portion 6b and the second fixed portion (along 6g2), the elastic portion (along 6e, 6c) having elasticity that allows the movable housing 5 to be displaced relative to the fixed housing 4; and a contact portion 6j2 at an end of the second fixed portion (along 6g2), the contact portion 6j2 having elasticity and being configured to contact the terminal of the counterpart connector (see paragraph [0066]) mated with the movable housing 5.
As per claim 2, Suzuki teaches a connector 1, wherein the elastic portion (along 6e, 6c) includes: a first straight portion 6c extending upward from the first fixed portion 6b; a first folded portion 6d folded downward from the first straight portion 6c; a second straight portion 6e extending downward from the first folded portion 6d; a second folded portion 6f folded upward from the second straight portion 6e; and a third straight portion 6g extending upward from the second folded portion 6f and connected to the second fixed portion (along 6g2), the second fixed portion (along 6g2) includes: a first bent portion (surface between 6g1 and 6g2) bent inward from the third straight portion 6g; a fourth straight portion (along 6g2) extending inward from the first bent portion (surface between 6g1 and 6g2); and a second bent portion (surface between 6g1 and 6g2) bent upward from the fourth straight portion (along 6g2), the contact portion 6j2 includes: a fifth straight portion 6i extending upward from the second bent portion (surface between 6g1 and 6g2); and a curved portion 6j1 curving inward or outward from the fifth straight portion 6i, the curved portion 6j1 being configured to contact the terminal of the counterpart connector (see paragraph [0066]), and at least one of a lower surface (along 6g2) of the fourth straight portion (along 6g2) or the first bent portion (surface between 6g1 and 6g2), or an upper surface (along 6g2) of the fourth straight portion (along 6g2) or the second bent portion (surface between 6g1 and 6g2) is exposed from the movable housing 5.
As per claim 3, Suzuki teaches a connector 1, wherein the elastic portion (along 6e, 6c) has a width less than the first fixed portion 6b and the second fixed portion (along 6g2), and the contact portion 6j2 has a width less than the first fixed portion 6b and the second fixed portion (along 6g2).
As per claim 4, Suzuki teaches a connector 1, wherein the fifth straight portion 6i includes a stepped portion 6h, and the stepped portion 6h has a width greater than the curved portion 6j1 and less than the second fixed portion (along 6g2), and is exposed from the movable housing 5.
As per claim 5, Suzuki teaches a connector 1, wherein the movable housing 5 includes a mating recessed portion (along 3c) that mates with the counterpart connector (see paragraph [0066]), the contact portion 6j2 is exposed from the movable housing 5 in the mating recessed portion (along 3c), the curved portion 6j1 curves inward from the fifth straight portion 6i, and the connector 1 further comprises a hole 4c causing the inside of the mating recessed portion (along 3c) to communicate with the outside of the movable housing 5, at a position below the curved portion 6j1 in the mating recessed portion (along 3c).
As per claim 6, Suzuki teaches a connector 1, wherein an inner or outer surface (along 6j) of the fifth straight portion 6i is exposed from the movable housing 5.
As per claim 7, Suzuki teaches a method, for manufacturing the connector 1 according to claim 1, comprising a molding step (along 1) of molding the fixed housing 4 and the movable housing 5, wherein the molding step (along 1) includes: bringing at least a part of the second fixed portion (along 6g2) of the terminal of the connector 1 inserted into a mold into contact (along 6) with the mold and holding the terminal of the connector 1 in the mold, and injecting resin into the mold (see paragraph [0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831